DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 3/9/20 and 8/18/21.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US Patent Application Publication No. 2017/0194155) (“Anderson”).
Regarding Claim 1, Anderson teaches a method of forming a semiconductor structure comprising forming a bottom source/drain region (Figure 2, item 105) over a top surface of the 
Regarding Claim 2, Anderson further teaches the first vertical transport field- effect transistor and the second vertical transport field-effect transistor comprise one of n-type and p-type vertical transport field-effect transistors (see Figure 7, note nFET and pFET designations), and wherein the at least one self-aligned shared contact comprises a contact to a portion of the bottom source/drain region shared by the first vertical transport field-effect transistor and the second vertical transport field-effect transistor (see final structure depicted in Figure 27).
Regarding Claim 6, Anderson further teaches forming a bottom spacer (Figure 11, item 250) over the bottom source/drain region surrounding a portion of sidewalls of the plurality of fins (see Figure 11); forming a gate dielectric (Figure 13, item 160) over the bottom spacer and surrounding a portion of the sidewalls of the plurality of fins (see Figure 13); and forming top source/drain regions (Figure 25, item 190) disposed over top surfaces of the plurality of fins.
Regarding Claim 7, Anderson further teaches forming a first gate conductor (Figure 13, item 165+170) over the gate dielectric surrounding ones of the plurality of fins providing vertical transport channels for n-type vertical transport field-effect transistors (¶0070).
Regarding Claim 8, Anderson further teaches a second gate conductor (Figure 13, item 165+170) disposed over the gate dielectric surrounding ones of the plurality of fins providing vertical transport channels for p-type vertical transport field-effect transistors (¶0070). 
Regarding Claim 9, Anderson further teaches forming self-aligned spacers (Figure 24, item 305) disposed over a top surface of a disposed over the gate dielectric, the first gate conductor and the second gate conductor surrounding a portion of the sidewalls of the plurality of fins and sidewalls of the top source/drain regions (see Figure 24).
Regarding Claim 10, Anderson further teaches the plurality of fins comprise at least a first pair of adjacent fins providing respective vertical transport channels for a first pair of vertical transport field-effect transistors, the first pair of vertical transport field-effect transistors comprising one of n-type vertical transport field-effect transistors and p-type vertical transport field-effect transistors (see Figure 7, note nFET and pFET designations).

Allowable Subject Matter
Claims 3-5 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US Patent No. 9,530,866)
Chang et al. (US Patent Application Publication No. 2016/0240626)
Mallela et al. (US Patent No. 9,437,503)
Anderson et al. (US Patent No. 9,087,897)
Sandhu et al. (US Patent No. 8,274,110)
Chidambarrao et al. (US Patent No. 7,683,428)
Anderson et al. (US Patent No. 9,786,788)
Ok et al. (US Patent Application Publication No. 2019/0172830) – evaluated for double patenting
Jun et al. (US Patent Application Publication No. 2017/0025412)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891